Citation Nr: 1634087	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to May 1974.

This case comes before the Board of Veterans' Appeals (BVA or Board) from April 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling, bilateral hearing loss, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and left frontal scalp scar, rated as 10 percent disabling; the Veteran's combined service-connected disability rating is 80 percent.

3.  The Veteran is not precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

By correspondence, including that dated in January 2009 and March 2011, the Veteran was informed of the evidence and information necessary to substantiate the claims and the assistance that VA would provide to obtain evidence and information in support of the claims.  The notice complied with 38 U.S.C.A. § 5103(a).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the VA examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Diagnostic Code 9411 addresses PTSD.  Under that code, a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD and depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A February 2004 rating decision granted the Veteran service connection for PTSD and assigned a 50 percent rating, effective February 1, 2001.  In February 2009 the RO increased the rating to 70 percent, effective November 14, 2008.

The evidence (including VA PTSD examinations dated in February 2009, September 2011, and October 2014) does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  Acts of violence to others have not been noted, and there has been nothing resembling a pattern of grossly inappropriate behavior.  Further, disorientation to time or place, or just minimal hygiene, has not been shown.  While memory loss such as forgetting names, directions, or recent events was noted, the October 2014 VA examiner indicated that such memory, while below average, was just mild.

The Veteran's PTSD symptoms such as depressed mood, anxiety, sleep impairment, and disturbances of motivation and mood have already been contemplated in the Veteran's 70 percent rating.  The Board notes that while suicidal ideation has been noted, it has been characterized as "without intent."

The Veteran's GAF scores during the appeal period have included 40-50 (February 2009) and 48-53 (September 2011), reflective of serious impairment in social or occupational functioning.  The Veteran, however, has been able to maintain, albeit with difficulty, a marriage of decades duration.  While the Veteran had employment difficulties, much of his employment difficulties have been attributed to physical problems, even by the Veteran himself.  No examiner has indicated that the Veteran has total occupational impairment due to PTSD, alone.  Further, there have been no findings indicative of poor judgment or a lack of insight.  Based on the foregoing, a rating in excess of 70 percent for PTSD is not warranted.

In short, the record does not demonstrate psychiatric symptoms which approximate, in nature, frequency or severity, the criteria for a 100 percent rating for PTSD.


Conclusion to PTSD claim

In sum, a rating in excess of 70 percent for PTSD is not warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what he observes or experiences concerning PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of PTSD according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's PTSD and depression has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD and depression is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as depression and sleep impairment are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in December 2010, the Veteran indicated that he had last worked full time in January 2005 as a ground crew and loader with an air freight company.  He further reported that he had only completed his education through the eighth grade.

The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling, bilateral hearing loss, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and left frontal scalp scar, rated as 10 percent disabling; the Veteran's combined service-connected disability rating is 80 percent.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For the purposes of one 60 percent disability or one 40 percent rating in combination, disabilities of a common etiology are considered to be one disability.  Id.

The Veteran satisfies the schedular percentage rating standards for individual unemployability benefits, and the question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

Records from the SSA indicate that the Veteran had not engaged in substantial gainful employment activity since December 2002, although it was noted that the Veteran had attempted part-time work through June 2005.  The impairments noted as significantly limiting the Veteran's ability to engage in work-related activities were left herniated nucleus pulposus at L4-5, status-post larninotomy and microdiskectomy; carpal tunnel syndrome; bilateral hearing loss; and tinnitus.

An October 2014 VA PTSD examiner, commenting upon the Veteran's employability, stated, in pertinent part, as follows:

The [Veteran] reports that ptsd symptoms did not much impact his work career and he had to stop due to medical issues.  He would therefore be expected to be able to work in a setting that required little interaction with people or supervision like he had when he was working and could be expected to have some difficulty with memory and concentration.

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran does not retain the ability to obtain and maintain at least sedentary employment.  The Veteran's low back disability has clearly prevented the Veteran from engaging in lifting and carrying objects, activities that had played a significant role in the Veteran's prior employment.  Further, based on the Veteran's limited education and additional work experience, it is unlikely that the Veteran would be able to obtain or maintain sedentary employment that is more than marginal in nature.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

While it is clear to the Board that the Veteran is unable to obtain or maintain employment that is more than marginal in nature, this inability is not due to service-connected disabilities.  A review of the medical evidence reveals that the Veteran's low back disability has precluded his employment ability, especially as it pertains to his history as a cargo handler and truck driver.  The SSA records do not attribute unemployability to symptoms associated with the Veteran's PTSD, and while the SSA records do note the Veteran's service-connected hearing loss and tinnitus, a closer review of the SSA records does not indicate that the Veteran's hearing loss is anything other than a mild factor in his unemployability.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

While the October 2014 VA examiner noted that the Veteran's memory loss and concentration would pose a difficulty in the Veteran's employment, no examiner, including the October 2014 VA examiner, has indicated that the Veteran would be unable to obtain or maintain employment due to PTSD alone.  Further, the Board again observes that the Veteran's PTSD (or related symptoms) did not constitute a disability in the determination from the SSA that the Veteran was unemployable.  While SSA decisions are not binding on the Board (Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)) SSA determinations are relevant evidence.  The Board further observes that at his September 2011 VA examination the Veteran himself indicated that his unemployment was not due primarily to PTSD.

Accordingly, the Board finds that TDIU is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


